Citation Nr: 1736424	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  15-17 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a stomach disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1961 to April 1965. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.


FINDING OF FACT

The Veteran does not have a stomach disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a stomach disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice in October
 2012.  VA also fulfilled the obligation to assist the Veteran in obtaining records.  In this regard, the Board notes that the Veteran was not examined by VA in connection with this appeal.  In an October 2015 statement, the representative requested such an examination.

Generally, VA provides an examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As discussed below, the record does not establish an event, injury or disease associated with the claimed stomach disorder.  Although the Veteran was seen on several occasions for complaints of pain in the abdominal area during service, on each occasion his complaints were attributed to a cause other than his stomach; typically the causes were either muscular in origin, or involved the lower gastrointestinal system.  In addition, the record does not contain credible evidence of a current stomach disorder or persistent or recurrent symptoms of such a disorder.  As will be discussed in detail at a later point, the Veteran typically denied any stomach problems when treated by clinicians, and any complaints he reported were not attributed to a stomach disorder.  Given the lack of his report of stomach problems to clinicians, and the affirmative attribution of his symptoms to other disorders, the Board finds that the record lacks credible evidence of a stomach disorder.

Consequently, the Board concludes that a VA examination or opinion is not necessary in this case. 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Veteran is seeking service connection for a stomach condition and asserts the condition had its onset during service.  

The Veteran's service treatment records (STRs) note that in March 1964 the Veteran had complained of pain in his abdomen bilaterally at the umbilicus level.  The record noted an impression of probable muscle pain.  A February 1965 STR noted the Veteran complained of sudden onset of sharp persistent sternal pain.  The record noted an impression of possible hiatus hernia.  Subsequent February 1965 STRs noted a barium enema that revealed a small portion of the Veteran's terminal ileum was refluxed and there was a filling defect in the recto-sigmoid area.  A March 1965 record noted the Veteran had a colotomy and polypectomy where a large mulberry type polyp was removed.  The record noted the Veteran's post-operative course was completely uncomplicated and noted the Veteran was healing nicely at the time of discharge.  An April 1965 separation report of medical examination noted the Veteran's abdomen and viscera as well as his anus and rectum were normal on clinical evaluation.  However, the Veteran reported at the separation examination that he had pain in his midsection often.  Furthermore, in the April 1965 report of medical history, the Veteran responded "yes" to having or having had frequent indigestion as well as stomach, liver, or intestinal trouble.  Nevertheless, the reviewing examiner noted the Veteran had gas-type pain in his midsection since 1962 but had been seen by a physician for the condition who found no complication or sequela.  The examiner also noted the Veteran's March 1965 colotomy and polypectomy of the sigmoid colon that had no complication or sequela.  

The Veteran's post-service treatment records do not show a diagnosis for a stomach disorder during the current period on appeal.  

The Board does note some instances of gastrointestinal (GI) related complaints.  Specifically, a May 2011 private treatment record noted the Veteran had a prior surgical history of hernia repair in the 1980s.  A December 2011 private treatment record noted the Veteran was dizzy and queasy prior to having a brief loss of consciousness.  The Veteran had nausea and vomiting after returning to consciousness.  The Veteran vomited once more when he was in the emergency department.  During evaluation at the emergency room, the Veteran denied nausea but was shaking mildly.  Evaluation revealed the Veteran was negative for gastrointestinal bleeding and abdominal pain.  The examiner diagnosed syncope.  A March 2012 private treatment record noted the Veteran tolerated NSAIDS with some GI discomfort.  Nevertheless, these complaints were noted as due to fleeting symptoms of other conditions, such as syncope and use of NSAIDS, and not due to an actual stomach condition.  

Furthermore, the Board notes a review of the available post-service treatment records show the Veteran has consistently denied problems related to his abdomen and GI system.  Specifically, private treatment records in October 2008, January 2009, March 2009, May 2011, December 2011 noted the Veteran denied abdominal pain.  Additional private treatment records in November 2009, November 2011, September 2012, October 2012, and March 2013 noted that on evaluation, the Veteran's abdomen had normal bowel sounds and did not have hepatosplenomegaly, ventral umbilical hernias, or masses.  The Board reiterates that there is no diagnosis or complaints related to a specific stomach condition at the time the claim for VA disability compensation was filed in July 2012 or during the pendency of that claim.  

In light of the evidence, the Board finds that there is no current stomach disability upon which to predicate a claim for service connection.  The records do not show a diagnosis of a chronic stomach disability.  To qualify for entitlement to compensation, a veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred during active duty service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Despite the Veteran's assertions that he has a stomach disorder, the Veteran has not offered any competent and credible medical evidence to support his assertions.  The Veteran has not demonstrated that he has the knowledge, training, or education required to diagnose a medical disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Board is cognizant of the Veteran's complaints of stomach pains, symptoms alone, without any underlying malady, are not a disability for which service connection may be granted.  See Sanchez-Benitez, 259 F.3d at 1356.  The Board also notes the lack of objective evidence as to the Veteran's claimed recurrent stomach pains.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Therefore, the Board finds that service connection for a stomach condition is not warranted as the record does not show a current diagnosis of a disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, the criteria for service connection have not been, and the Veteran's claim for entitlement to service connection for a stomach condition is denied.


ORDER

Entitlement to service connection for a stomach disorder is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


